The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 October 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 8 / 15, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “determining, based on the content viewing data, N arrays of time-series based user viewing data; generating N number of LSTM layers of a deep-learning model; determining, using one or more sequence models of the N LSTM layers, a set of content viewing features based at least in part on the N arrays of time-series based user viewing data; concatenating the content viewing features determined using the one or more sequence models of the N LSTM layers into a single computational array; providing, using one or more dense layers of the deep-learning model, the single computational array to an output layer of the deep-learning model” (mental process), and “calculating, based on the output layer, one or more probabilities for one or more labels for the first user account, wherein each label comprises a predicted attribute for the first user account” (mathematical concept).
The limitation “determining, using one or more sequence models, a set of content viewing features based at least in part on the temporal-based content viewing data; concatenating the content viewing features into a single computational array; providing, through one or more dense layers of a deep-learning model, the single computational array to an output layer of the deep-learning model”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “determining”, “generating”,“concatenating”, “providing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human user model analyzer could analyze user content access pattern to build user prediction model), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “calculating, based on the output layer, one or more probabilities for one or more labels for the first user account, wherein each label comprises a predicted attribute for the first user account”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of calculating, based on their broadest reasonable interpretation, describe mathematical calculation.  Mathematical calculations have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements of generic computer elements (like a processor, a processor executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas. 
With regards to claims 2 / 9  / 16, the claim recites further limitation “wherein calculating, based on the output of the output layer, one or more probabilities for the one or more labels comprises calculating one or more of an N number of combinations of an M number of demographic parameter”, as drafted, is a process directed to mathematical calculation, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
With regards to claims 3-4,6-7 / 10-11, 13-14 / 17-20, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 5 / 12, the claim recites further limitation “wherein the deep learning model includes a loss function, and wherein the loss function comprises a weighted-binary cross entropy loss function, a binary cross entropy loss function, or a focal loss (FL) loss function”, as drafted, is a process directed to mathematical relationship, that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.








Response to Argument
Applicant’s arguments filed 31 October 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, 
1) Applicant argued that (p.6)

    PNG
    media_image1.png
    318
    958
    media_image1.png
    Greyscale

Examiner replies: Human could draw on paper neural network structure with multiple layers.  Multiple layer NN is an abstract data processing model.  The claim is not patent eligible. 
2) Applicant argued that (p.7) “Even if human mind could perform some of the features recited by Claim 1, a point Applicant does not address, Claim 1 recites a specific architecture and ties that architecture to the features recited in the claims”.
Examiner replies: As Neural Network architecture is abstract data processing model, enhancing abstract model is still an abstract idea.  The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128